In a matrimonial action, defendant appeals from an order of the Supreme Court, Queens County, dated October 7, 1976, which, after a hearing, denied his motion to dismiss the summons on the ground that the court did not have *949jurisdiction of the parties or of the subject matter. Order affirmed, with costs. Defendant’s time to respond to the summons is extended until 20 days after entry of the order to be made hereon. Defendant failed to sustain his burden of showing, by a fair preponderance of the evidence, that he had changed his dbmicile from New York to Florida (cf. Matter of Newcomb, 192 NY 238, 250; Matter of Marshall, 57 Misc 2d 419, 423). Accordingly, he remains a New York domiciliary, and the courts of this State have jurisdiction of the action by virtue of the provisions of subdivision 2 of section 230 of the Domestic Relations Law. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.